DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 Jan 2021 has been entered.
 

Response to Amendment / Arguments
Regarding the amended independent claims 1, 5 and 9, the added features of an augmented reality display device, and a preconfigured avatar juxtaposed, is obvious over the prior art of record. Papakipos teaches an AR display device (see paras. 1, 16 and 31). Juxtaposing the avatar, taught by Davis, to the identified individual, per 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 4-6, 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Papakipos (U.S. Patent Application Publication No. 2014/0108530 A1) in view of Olguin (WO 2014/197176) and Davis (U.S. Patent Application Publication No. 2013/0257876 A1) and further in view of Jerauld (U.S. Patent Application Publication No. 2015/0206011 A1) and Bosworth (U.S. Patent Application Publication No. 2013/0101219 A1).  

	Regarding claim 1: 
	Papakipos teaches: a processor-implemented method for determining an engagement level of an individual (claim 1, a method, implemented by a processor , the method comprising: 
	gathering a plurality of engagement level indicator data associated with the identified individual (see e.g. [0042], Fig. 2 and Fig. 3: 320), wherein the plurality of engagement level indicator data associated with the identified individual comprises of a plurality of physical attribute information (paras. 4, 18, 28, 34-36, 45, 59, 60 claims 6-7) and a plurality of social media information (paras. 22-42) …  
	calculating a current engagement level of the identified individual using the plurality of gathered engagement level indicator data ([0050] and [0051], which teaches categorizing users based on criteria, or similarities, in relation to other users). This corresponds to a teaching of calculating "a current engagement level" - i.e. similarities, willingness to engage, sharing common interests, etc.). 
*   *   *   *   *
	Regarding the remaining features of claim 1, it would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained:
	receiving a user-designated topic; 
	capturing, by a computer, a plurality of image data depicting a relative location of a user; 
	identifying an individual within the captured image data using a social media location check-in and a plurality of livestreaming information; 
	wherein the plurality of physical attribute comprises a plurality of facial expressions, a posture of the identified individual, a laughter volume of the identified individual, a plurality of emoted speech of the identified individual, an eye elongation of the identified individual, and an iris elongation of the identified individual; 
	calculating a current engagement level of the identified individual using the plurality of gathered engagement level indicator data and a variability of conversation of the identified individual with one or more other individuals, 
	wherein a variability of conversation is categorical or physical, and 
	wherein a categorical variability of conversation establishes a percentage chance with which a conversation varies from the user-designated topic, and 
	wherein a physical variability of conversation weighs a plurality of physical criteria to determine a likelihood the user will enter into a conversation with the identified individual; and 
	generating a relative engagement model showing an engagement of the identified individual compared to one or more individuals within a plurality of captured image data using the calculated current engagement level, 
	wherein the generated relative engagement model is an analytical model that shows an engagement of the identified individual compared to one or more other individuals within the plurality of captured image data; and 
	modifying an augmented reality device display by displaying a preconfigured avatar corresponding to the calculated current engagement level, juxtaposed to the identified individual, 
	wherein the avatar is unique to the calculated current engagement level based on an openness of the identified individual to engage with the user, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of Applicant’s claims.  See MPEP §2143(A).  
	Papakipos teaches: receive a user-designated topic ([0063], obtain information about a user including a user-designated topic for conversation); and 
	capturing, by a computer ([0085] computer system), a plurality of image data depicting a relative location of a user ([0006] and claim1, which teach obtaining one or more images of a portion of the proximity of a user (relative location information), including capturing images of people around a user, which also provides information about the position of each user in the room. This also corresponds to a teaching of depicting a relative location of a user).  Papakipos does not proactively teach identifying an individual using a social media location check-in and a plurality of livestreaming information. In analogous art, Bosworth teaches that it is known to analyze video frames (i.e. captures image data) to identify one or more users of a social networking system ([0026]).  An event database and/or a location database can be accessed (i.e. a recent location check-in) to determine users who are attending the same event as a first user, including users who have just checked in ([0026]). This corresponds to a teaching of a social media location check-in, per the social networking system of Bosworth.  Re: a plurality of livestreaming information, Bosworth ([0026]) also teaches identifying users using data reports, or one or more users who were tagged with the first user in one or more recently uploaded photos or video clips. This corresponds to a teaching of a 
	Modifying Papakipos in view of Bosworth, to have obtained:  identifying an individual within the captured image data using...a social media location check-in, and a plurality of livestreaming information would have been obvious and predictable to one of ordinary skill in the art, at least to use a plethora of available information and databases by which to identify users who are nearby. 
	Re: wherein the plurality of physical attribute comprises a plurality of facial expressions, a posture of the identified individual, a laughter volume of the identified individual, a plurality of emoted speech of the identified individual, an eye elongation of the identified individual, and an iris elongation of the identified individual, this is taught by Jerauld (see paras. 3-4, 39, 110, 136: facial expressions, posture, laughter volume, speech and eye and iris elongation. The examiner is interpreting “eye elongation” and “iris elongation” to be features relating to eye tracking and eye focus. Applicant’s specification provides no description of these features).  Modifying the applied references to have included these aspects as indicators of user emotion and feedback, as relevant to all references, would have been obvious and predictable to one of ordinary skill in the art. 
	Olguin teaches that calculating a current engagement level using, inter alia, a variability of conversation of the identified individual with one or more other individuals is known (see “Analysis” section, beginning at para. 52, and in particular see paras. 62-71). Re: wherein a variability is categorical or physical, and related claim features that define “categorical” or “physical” variability, Olguin further teaches at least a Olguin))
	Olguin also teaches generating a relative engagement model showing an engagement of an identified individual compared to one or more individuals within a plurality of captured image data using the calculated current engagement level (see “Analysis” section beginning at para. 55, and “Visualization” beginning at para. 72, in combination with paras. 44 and 46 and Fig. 3: 357. See also Figs. 4A-E).  
	Re: wherein the generated relative engagement model is an analytical model that shows an engagement of the identified individual compared to one or more other individuals within the plurality of captured image data, see Olguin, “Analysis” beginning at para. 52; and “Visualization” beginning at para 72, in combination with paras. 44 and 46 and Fig. 3: 357. 	Re: modifying an augmented reality device display by displaying a preconfigured avatar corresponding to the calculated current engagement level, juxtaposed to the identified individual, wherein the avatar is unique to the calculated current engagement level based on an openness of the identified individual to engage with the user, Davis teaches that it is known in the art for systems and methods to have an interactive avatar Davis describes various features of a personality simulation system, whereby personality can be any number of complex characteristics that distinguish an individual (see paras. 35-58).  These personality characteristics can be transferred to an avatar that modifies a device display (see e.g. Figs. 1-2, and pars. 55-64).  Re: an augmented reality display device, this is taught by Papakipos (see e.g. paras. 1, 16, 19 and 30-38).  The juxtaposition of the avatar, per Davis, to the identified individual, per Papakipos and/or Olguin, such to enable social interactions that are augmented per Papakipos, is all of taught, suggested, and obvious and predictable to one of ordinary skill in the art.   
	Moreover, modifying the avatar of Davis, to be unique to the calculated current engagement level, per Olguin, as one of several personality aspects per Davis, based on an openness of the identified individual to engage with the user, per Olguin (see above mapping and paras. relating to any one of several social signaling metrics, body language, interactivity, integration, variations therein, etc., as described by Olguin and referenced by citations above), would have been obvious and predictable to one of ordinary skill in the art.  
	The prior art included each element recited in the above portion of claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same 


	Regarding claim 2:
	Papakipos teaches that users can interact with a device and by doing so, provide information to detect a user intent to engage with another individual.  See e.g. [0056] to [0060], this can be done by user physical actions, by location, eyes, voice, etc.  This can also be done by a user interacting with a device in a social networking way, aspects that relate to a user's social profile and/or to indicate topics or criteria of interest.  See Fig. 2 and [0003] to [0005]; and [0022] to [0031]. See also [0052] to [0055].  Papakipos further teaches that devices ([0003], a device, such as a mobile phone) are known, in a disclosure that generally, as a whole, relates to, [0001], augmented reality.
	It would have been obvious for one of ordinary skill in the art to have modified Papakipos, in view of itself to have obtained: the method of claim 1, further comprising: detecting a user intent to engage with another individual based on a user interaction with an augmented reality device, and the results of the modification would have been predictable to one of ordinary skill in the art.  See MPEP §2143(A).  
	The prior art included each element recited in claim 2, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above.



	Regarding claim 4:
	Papakipos further teaches: the method of claim 2, wherein the user interaction is selected from a group consisting of a plurality of audible phrases into a microphone, a button push, an activation of a menu, a plurality of user gestures captured by an image capturing device associated with the augmented reality device, and a user attention to a specific individual ([0057] to [0060], user attention, gaze, gestures, audible phrases into microphone [0019]) Also, re: button push, user’s interacting with device to enter social media or networking information, or messages ([0018] to [0028]) on a device ([0019]), corresponds to button push). 
	 It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims to have further modified the applied references in view of Papakipos to have obtained the above. The motivation would be to take advantage of known technology methods for user interaction or activity.


	Regarding claim 5: see also claim 1. 
	Papakipos teaches: a computer system ([0085], a computer system) for determining an engagement level of an individual ([0084] in combination with [0003] , the computer system comprising: 
	one or more processors ([0087], processor), one or more computer-readable memories ([0087] memory), one or more computer-readable tangible storage medium ([0087], storage), and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories ([0088] to [0090])), 
wherein the computer system is capable of performing a method comprising: 
	The method performed by the system corresponds to the method of claim 1.  Therefore, the above rationale for rejecting claim 1 equally applies to the remainder of claim 5.  It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have modified the applied references such that the method is performed on a system.  The motivation would be to take advantage of existing hardware capabilities. 


	Regarding claim 6: see claim 2. 
	Claim 6 recites features that are similar to claim 2.  The rationale for rejecting claim 2 equally applies to claim 6. 


	Regarding claim 8: see claim 4. 
	Claim 8 recites features that are similar to claim 4.  The rationale for rejecting claim 4 equally applies to claim 8. 


	Regarding claim 9: see also claim 1. 
	Papakipos teaches: a computer program product ([0088]) for determining an engagement level of an individual (see [0003], claim 1 and Figs. 3-7), the computer program product comprising: 
	one or more computer-readable tangible storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor capable of performing a method ([0089]) the method comprising. 
	The method performed by the processor corresponds to the method of claim 1.  Therefore, the above rationale for rejecting claim 1 equally applies to the remainder of claim 5. It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have modified the applied references such that the method is performed via a processor.  The motivation would be to take advantage of existing hardware capabilities. 


	Regarding claim 10: see claim 2. 



	Regarding claim 12: see claim 4. 
	Claim 12 recites features that are similar to claim 4.  The rationale for rejecting claim 4 equally applies to claim 12. 



Claims 3, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Papakipos in view of Olguin, Davis, Jerauld and Bosworth, and further in view of: Rad (U.S. Patent Application Publication No. 2014/0074824 A1). 

	Regarding claim 3:
	The applied references to claim 1 do not proactively teach a sliding scale. 
	In analogous art, Rad teaches that it is known to use sliding scales to determine a match or compatibility between users (e.g. [0065] to [0086]).  
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of Applicant’s claims to have combined and modified the applied references, in view of Rad, to have obtained: the method of claim 1, wherein the current engagement level is represented as a value on a sliding scale. The motivation would be to have a flexible mechanism with which to determine user interest, engagement levels, or compatibility.

	Regarding claim 7: see claim 3. 
	Claim 7 recites features that are similar to claim 3.  The rationale for rejecting claim 3 equally applies to claim 7. 

	Regarding claim 11: see claim 3. 
	Claim 11 recites features that are similar to claim 3.  The rationale for rejecting claim 3 equally applies to claim 11. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632.  The examiner can normally be reached on M-F, 8:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sarah Lhymn

Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613